Citation Nr: 0212900	
Decision Date: 09/24/02    Archive Date: 10/03/02

DOCKET NO.  95-27 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disability, including depressive syndrome.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
disability manifested by impaired equilibrium.

3.  Entitlement to service connection for residuals of a left 
foot injury.

4.  Entitlement to service connection for residuals of a 
right eardrum perforation.

5.  Entitlement to service connection for hypertension, 
including as secondary to service-connected disability.

6.  Entitlement to service connection for headaches.


(De novo adjudication of entitlement to service connection 
for a disability manifested by impaired equilibrium will be 
the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Clyde Stipe, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran had active service from November 1950 to 
September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

In a letter received by the Board in January 2001, the 
veteran requested that an attorney, Clyde Stipe, be appointed 
as his representative for all his VA claims.  The veteran 
submitted a VA Form 21-22 in July 2002 which purported to 
appoint a Karl J. Morris as his representative.  However, 
another VA Form 21-22 was received from the veteran in August 
2002 in which the veteran clarified that Clyde Stipe 
continued to be his appointed representative.

The veteran's claims were remanded by the Board in July 1998 
and in February 2000.  The requested development has been 
completed.

A January 2001 letter from the veteran's attorney indicated 
that the veteran wished to have another hearing.  The veteran 
called the RO on April 8, 2002 and stated that he did not 
want another hearing, and that he did not want any more VA 
examinations.  He indicated that he wanted his claims to be 
forwarded to the Board for adjudication.  A statement signed 
by the veteran, and dated April 8, 2002, indicates that the 
veteran wished the Board to make a decision on his claims.  
Accordingly, the Board finds that there are no outstanding 
hearing requests and the veteran's claims are ready for 
consideration by the Board.

The RO granted the veteran entitlement to service connection 
and a 30 percent rating for post-traumatic stress disorder in 
a September 2000 rating decision.  By rating action in 
October 2000, the RO granted the veteran an increased rating 
of 50 percent for post-traumatic stress disorder, and denied 
a claim for an earlier effective date for the grant of 
service connection for post-traumatic stress disorder.  The 
RO also denied a claim for service connection for diabetes 
mellitus and a claim for service connection for residuals of 
a cold injury, by rating action in January 2002.  The veteran 
has not submitted a notice of disagreement with respect to 
any of these claims and they are not currently in appellate 
status before the Board.

The Board is undertaking additional development prior to de 
novo adjudication of the issue of entitlement to service 
connection for a disability manifested by impaired 
equilibrium pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing this issue.


FINDINGS OF FACT

1.  By an unappealed rating action in September 1993, the RO 
denied the veteran's request to reopen a claim of entitlement 
to service connection for a psychiatric disability, to 
include depressive syndrome.

2.  Evidence received since the September 1993 RO 
determination is new, bears directly and substantially upon 
the claim for service connection for a psychiatric 
disability, to include depressive syndrome, and, in 
conjunction with the evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
psychiatric disability, to include depressive syndrome.

3.  The veteran's depressive syndrome/neurosis has been shown 
to be related to military service.

4.  By an unappealed January 1989 determination, the RO 
denied entitlement to service connection a disability 
manifested by impaired equilibrium. 

5.  Evidence received since the January 1989 RO determination 
is new, bears directly and substantially upon the claim for 
service connection for a disability manifested by impaired 
equilibrium, and, in conjunction with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for a disability manifested by impaired 
equilibrium.

6.  A plantar wart of the left foot was treated in service, 
resolving without any further residuals, and the veteran does 
not have any current left foot disability that is related to 
his service.

7.  An inservice right ear perforation was acute and 
transitory in nature, and it healed without any residual 
disability.

8.  The veteran developed hypertension many years after 
service, his hypertension is unrelated to service, and is not 
due to a service-connected disability.

9.  The veteran does not have a current headache disability 
that is related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for a 
psychiatric disability, to include depressive syndrome.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).

2.  Depressive syndrome/neurosis was incurred in active 
service.  38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).

3.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for a 
disability manifested by impaired equilibrium.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.

4.  Residuals of a left foot injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (2001).

5.  Chronic residuals of a right ear perforation were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

6.  Hypertension was not incurred in or aggravated by active 
service, may not be presumed to have been incurred in 
service, and is not proximately due to or the result of the 
veteran's service-connected psychiatric disorders.  
38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a) (2001).

7.  A chronic headache disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)).  The law provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his/her claim for a benefit under a 
law administered by VA.  See 38 U.S.C.A. § 5103A (West Supp. 
2001).  The Act is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C. 5107.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  The amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  VA has 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

The Board finds that the veteran was provided adequate notice 
as to the information and evidence needed to substantiate his 
claims.  The Board concludes that the discussions in the 
rating decisions, the statement of the case (SOC), the 
supplemental statements of the case (SSOC), the July 1998 and 
February 2000 Board remand decisions, and letters sent to the 
veteran, informed him of the information and evidence needed 
to substantiate his claims, the applicable law and the 
reasons and bases for the VA denials.  Specifically, in 
compliance with Quartuccio v. Principi, 16 Vet. App. 183 
(2002), a September 2001 RO letter apprised the veteran of 
the development the VA would attempt to perform, and the 
evidence the veteran needed to provide.  The correspondence 
reflects that the veteran's representative received a copy.  
There is no indication that this correspondence was returned 
as undeliverable.  The VA has no outstanding duty to inform.

The Board notes that veteran's VA medical records have been 
obtained and that the veteran has submitted private medical 
records pertinent to his claim.  He has been provided VA 
examinations for the disabilities at issue.  He has also 
testified at a personal hearing before a hearing officer and 
at a videoconference hearing before the undersigned Member of 
the Board.  At the March 1998 videoconference hearing the 
veteran reported that he received treatment for his left foot 
from a private doctor in 1954.  However, he went on to 
testify that he could not remember the doctor's name and that 
he had no idea how to obtain such records.  The veteran has 
not identified any obtainable outstanding available evidence 
necessary to substantiate his claim.  Furthermore, the 
veteran has stated that he wanted no more hearings or VA 
examinations and that he wanted his claims sent to the Board 
for adjudication.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  In the 
circumstances of this case, a remand to have the RO apply the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the veteran 
in this case.  Further development and further expending of 
VA resources is not warranted.  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider the matters before the Board.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110.  

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2001).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.1103 (2001).  

A previously denied claim will be reopened if new and 
material evidence is submitted in support thereof.  
38 U.S.C.A. § 5108.  "New and material evidence" means 
evidence not previously submitted to agency decisionmakers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

I.  New and Material Evidence - Psychiatric Disability

The veteran maintains that he is entitled to service 
connection for additional psychiatric disability, to include 
depressive syndrome.  In a May 1977 rating action, the RO 
denied entitlement to service connection for a psychiatric 
disorder.  That is the last final disallowance of entitlement 
to service connection for a psychiatric disorder (other than 
post-traumatic stress disorder) on the merits.  However, by 
unappealed rating actions in January 1989, May 1993, and 
September 1993, the RO denied the veteran's request to reopen 
the claim for service connection for a psychiatric disorder, 
other than post-traumatic stress disorder, based on receipt 
of new and material evidence.  Hence, the unappealed 
September 1993 RO determination is final.  38 U.S.C.A. § 
7105.

Evidence of record prior to the September 1993 RO 
determination includes the veteran's service medical records 
and VA medical records.  A March 1969 VA hospital report 
indicates that the veteran was treated for a 
psychophysiological musculoskeletal reaction and for passive 
aggressive personality with paranoid trends.  An October 1977 
VA medical examination report indicates that the veteran had 
depressive neurosis.  The remainder of the evidence of record 
prior to September 1963 did not show any complaints or other 
reference to a psychiatric disability.  

Evidence added to the record since the RO's September 1993 
decision includes a March 2000 statement from D.L., M.D.  Dr. 
L. noted that he had examined the veteran as well as some of 
the veteran's records.  Dr. L. stated that the veteran had 
post-traumatic stress disorder, a depressive syndrome, and an 
anxiety syndrome, all due to his military service.

The newly submitted evidence since the September 1993 RO 
determination does provide a medical nexus between the 
veteran's current depressive syndrome, and his service.  The 
medical evidence of record prior to September 1993 provided 
no such nexus.  Consequently, the Board notes that the newly 
submitted evidence is material to the veteran's claim for 
service connection for additional psychiatric disability, to 
include depressive syndrome.  Since new and material evidence 
has been submitted, the veteran's claim for service 
connection for additional psychiatric disability, to include 
depressive syndrome, is reopened.


II.  Service Connection - Psychiatric Disability

As noted above, the veteran has been granted service 
connection for post-traumatic stress disorder due to his 
stressful experiences in service.  Since it has been 
determined that the veteran has psychiatric disability due to 
service, and since there is a medical opinion that the 
veteran's other psychiatric disability, which includes 
depressive syndrome, is related to service, the Board is of 
the opinion that the evidence of record supports the 
veteran's claim for service connection for additional 
psychiatric disability, specifically depressive 
syndrome/neurosis.  Accordingly, service connection for 
depressive syndrome/neurosis, is granted.


III.  New and Material Evidence - Impaired Equilibrium

The veteran maintains that he is entitled to service 
connection for a disability manifested by impaired 
equilibrium.  In a January 1989 rating action, the RO denied 
entitlement to service connection for a disability manifested 
by impaired equilibrium.  The veteran did not submit an 
appeal and that determination is final.  38 U.S.C.A. § 7105.

The veteran's service medical records do not make any 
reference to impaired equilibrium.  

On VA examinations in August 1957 and in October 1977 there 
were no complaints or findings related to an equilibrium 
problem.

A September 1977 VA outpatient treatment record indicates 
that the veteran complained of pain in the arms, legs and 
back.  The veteran also reported dizzy spells.  The diagnosis 
was degenerative cervical arthritis.

The evidence received subsequent to the RO's January 1989 
decision includes VA outpatient treatment records which show 
complaints of dizziness.  In September 1978 the veteran 
complained of dizziness, headaches and nausea.  He was noted 
to be anxious and the diagnosis was hyperventilation 
syndrome.  In September 1979 the veteran complained of 
dizziness, tingling, and tightness in his chest.  The 
diagnosis was anxiety.  In August 1992 the veteran had 
several complaints, including dizziness.  The diagnoses 
included hypertension and chronic anxiety.  In October 1992 a 
VA examiner indicated that the veteran had chronic dizziness.

A previously denied claim will be reopened if new and 
material evidence is submitted in support thereof.  
38 U.S.C.A. § 5108.  "New and material evidence" means 
evidence not previously submitted to agency decisionmakers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

In this case the evidence of record prior to the January 1989 
rating action contained no medical evidence indicating that 
the veteran had a chronic equilibrium disability.  The 
October 1992 VA outpatient treatment record noted that the 
veteran had chronic dizziness.  Furthermore, the Board also 
notes that the VA outpatient records received since the 
January 1989 rating decision indicate that the veteran might 
have a dizziness problem due to psychiatric disability.  
Since service connection is in effect for psychiatric 
disability, the Board is of the opinion that the newly 
submitted evidence is material to the veteran's claim.  
Consequently, the Board finds that new and material evidence 
has been submitted and that the veteran's claim for service 
connection for a disability manifested by impaired 
equilibrium must be reopened. 


IV.  Service Connection - Left Foot Injury

The veteran testified at the June 1994 hearing before a 
hearing officer at the RO that he dropped a heavy projectile 
on his left foot during service.  He reported that later, 
when he returned to Korea, his left foot burst open and 
started bleeding on the bottom.  The veteran thought that his 
foot burst open from walking about the ship due to the 
constant rolling and rocking of the ship.  

At the March 1998 videoconference hearing the veteran stated 
that he dropped a 55 pound projectile on his left foot during 
service.  He reported that walking on a rocking and rolling 
ship caused his left foot to burst open.  The veteran also 
stated that he had a bone spur in his left foot.

The veteran's service medical records reveal that he 
complained of a sore left foot.  The veteran was treated in 
February and March 1952 for a plantar wart of the left foot.  
The remainder of the service medical records, including the 
September 1954 discharge examination report reveal no 
complaints or findings related to the left foot.  

On VA examination in August 1957, the veteran reported that 
prior to service he had accidentally thrust a piece of metal 
through his left foot.  He described that it went in at the 
dorsum of the left foot, penetrated the foot, and protruded 
out through the sole.  The veteran asserted that while his 
original foot injury originally healed, during service his 
left foot broke down and had drainage.  The veteran alleged 
that he had had surgery several times to facilitate the 
drainage.  The veteran reported that the left foot finally 
healed in service, after about six months and several 
operations.  Examination of the left foot did not reveal any 
scars on the dorsum, the sole, or any other part of the foot.  
The left foot looked and felt normal.  X-rays of the left 
foot were normal.

VA records show that the veteran complained of left foot pain 
from August to December 1992.  Several of the VA outpatient 
records reveal an assessment of Morton's neuroma of the left 
foot.  X-rays of the left foot in September 1992 revealed a 
minimal spur on the plantar surface of the calcaneus.  No 
acute bony changes were identified and bony mineralization 
appeared within normal limits.  A December 1992 VA outpatient 
record revealed tenderness over the fourth and fifth 
metatarsals of the left foot.  No deformity of the left foot 
was found.

On VA examination in September 1994 the veteran reported that 
he had a left foot burning sensation, with a severe stinging 
on the dorsal surface, ever since the Korean War.  On 
examination the appearance of both feet were within normal 
limits.  The veteran complained of pain on flexion of the 
left foot.  There was decreased sensation in the dorsal 
surface of the left foot to pain and temperature.  The 
veteran complained of severe, extreme burning pain upon sharp 
stimulation.  The examiner recommended an electromyogram and 
nerve conduction studies, but these were refused by the 
veteran.  The diagnosis was intermittent claudication type 
pain in the left lower extremity.

The veteran's left foot was examined by T.H.M., M.D. in 
October 1997.  The assessment included chronic left foot 
pain, left great toe hallux valgus, old injury of the left 
foot, probable arthritic changes of the left foot, and 
questionable Morton's neuroma of the left foot, treated and 
resolved.  X-rays of the left foot did not reveal any 
calcaneal spur.  The X-rays revealed very minimal arthritic 
changes of the first metatarsophalangeal joint and at the 
interphalangeal joints of the toes.

X-rays of the left foot in June 1998 revealed an essentially 
normal foot, without arthritis.

A February 1999 VA outpatient record reveals that the veteran 
complained of left foot bunion and hammertoes.  The 
assessment included metatarsalgia and plantar fasciitis.

While the veteran is shown to have experienced a plantar wart 
of the left foot during service, it appears that this was 
successfully treated during service with no chronic 
residuals.  There is no indication that the veteran ever 
again experienced a plantar wart of the left foot and there 
is no record of any residual of the treatment of the left 
foot plantar wart during service.  As noted above, no 
abnormalities of the left foot were noted on discharge 
examination in September 1954, or upon VA examination in 
August 1957.  Medical records from 1992 have reveal findings 
of Morton's neuroma, calcaneal spur, hallux valgus, 
claudication type pain, metatarsalgia, plantar fasciitis, and 
minimal arthritis of the left foot.  However, none of these 
medical records relate any current left foot disability to 
service.  Since there is no medical evidence that the veteran 
has a current left foot disability due to his military 
service, service connection for residuals of a left foot 
disability is not warranted.  The preponderance of the 
evidence is against the claim.


V.  Service Connection - Right Eardrum Perforation

The veteran maintains that he is entitled to service 
connection for residuals of a right eardrum perforation.  He 
testified in June 1994, and again in March 1998, that he 
perforated his right eardrum aboard ship when someone slammed 
headphones onto the side of his head.  The veteran maintained 
that he had an equilibrium problem due to his inservice right 
ear perforation.

The veteran's service medical records reveal that the veteran 
had a right ear perforation in service.  A December 1953 
record indicates that the perforation had healed.  The 
remainder of the service medical records are silent to any 
residuals of a right ear perforation.  The September 1954 
discharge examination report indicates that the veteran had 
normal hearing.

No right ear pathology was noted on VA examination in August 
1957.  On VA hospitalization in March 1969, and on VA 
examination in October 1977, the veteran's eardrums were 
noted to be intact. 

The claims file contains a statement from a private 
otolaryngologist, R.A.M., M.D.  Dr. R.A.M. stated that the 
veteran's drums and ear canals were negative.  Dr. R.A.M. 
noted that the veteran had some hearing loss which was most 
likely due to natural presbycusis that occurs over time.  Dr. 
R.A.M. stated that he was unable to determine whether the 
hearing loss was in any way related to past noise exposure.

No right ear pathology was noted on VA examination in 
September 1994.  A VA examiner did state that a right ear 
perforation could cause a balance problem.  However, this 
examiner noted that the veteran did not appear to have a 
equilibrium problem at that time, and also that there were 
other medical problems which could cause an equilibrium 
problem.  

While the service medical records do reveal that the veteran 
had a right ear perforation during service, the medical 
evidence indicates that this perforation healed during 
service without any residuals.  None of the medical evidence 
of record indicates that the veteran has any current 
disability due to the inservice right ear perforation.  None 
of the VA examination reports and none of the post service 
treatment records, both VA and private, show any treatment 
for a right ear disability.  The only evidence of current 
residuals of the inservice right eardrum perforation is the 
veteran's testimony and statements.  However, as a layperson 
he is not competent to render a medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The preponderance of 
the evidence indicates that the veteran experiences no 
current residuals of a right ear perforation.  In the absence 
of a current disability, service connection may not be 
granted.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  Accordingly, service connection for residuals of a 
right ear perforation is denied.


V.  Service Connection - Hypertension

The veteran maintains that he developed hypertension due to 
his service-connected psychiatric disabilities.  He has also 
claimed that hypertension was caused by his inservice foot 
problems.

The service medical records do not indicate that the veteran 
experienced any episodes of high blood pressure during 
service.  Upon discharge examination in September 1954 the 
veteran's blood pressure was noted to be 118/60.

Elevated blood pressure measurements were not shown on VA 
examination in August 1957, on VA psychiatric hospitalization 
in March 1969, and on VA examination in October 1977.

The first instance of high blood pressure noted in the 
veteran's medical records are private records dated in July 
1982.  

VA medical records dated from August 1992 reveal treatment 
for hypertension.

On VA examination in September 1994 the veteran reported that 
he had been diagnosed as having hypertension six years 
previously by VA.  The examiner noted that the veteran was on 
medication for hypertension and that he might need a review 
of medication for better control.  The examiner expressed the 
opinion that the veteran's hypertension was probably due to 
coronary artery disease or atherosclerotic disease.  The 
examiner noted that usually with stress or a nervous 
condition, hypertension is only transient.  The examiner 
further stated that the veteran's hypertension appeared to be 
longstanding which indicated that there was some pathology 
there.

At the March 1998 hearing the veteran testified that he 
thought that his hypertension disability was due to his 
nervous disorder.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If not 
shown in service, service connection may be granted for 
hypertension if shown disabling to a compensable degree 
within one year of separation from service.  38 C.F.R. §§ 
3.307, 3.309.  Service connection may be established when the 
evidence shows that a particular disability is proximately 
due to or the result of a disability for which service 
connection has already been established.  38 C.F.R. § 
3.310(a).  Service connection under § 3.310(a) is also 
warranted for additional disability due to aggravation of a 
non service-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Initially, the Board notes that hypertension was not shown in 
service or for many years after discharge from service.  
Since hypertension were not shown within a year of separation 
from service, the veteran is not entitled to service 
connection for hypertension on a presumptive basis.  
38 C.F.R. § 3.307, 3.309.  The medical evidence does not 
indicate, and the veteran does not claim, that the veteran 
developed hypertension as a result of service on a direct 
basis.  38 C.F.R. § 3.303.

None of the medical evidence of record, either VA or private, 
indicates that the veteran developed hypertension due to 
service, due to a foot disorder, or due to psychiatric 
disability.  In fact, the September 1994 VA examiner 
indicated that the veteran's hypertension was likely related 
to coronary artery disease or atherosclerotic disease and not 
to a psychiatric disability.

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for hypertension, 
including as secondary to service-connected psychiatric 
disability.  

VI.  Service connection - Headaches

The veteran raised the claim of service connection for 
headaches at his June 1994 hearing.  He reported that he had 
gone to a poison gas training school during service, and he 
wondered if that exposure might have caused him to develop 
headaches.  He indicated that his headaches really started 
after he went aboard ship, and that he had had them ever 
since that time.  

The veteran's service medical records, including the 
September 1954 discharge examination report, are silent to 
any complaints of headaches.  

A March 1969 VA hospital discharge report includes diagnoses 
of back pain and tension headaches.

A September 1978 VA outpatient record indicates that the 
veteran reported a 25 year history of dizzy spells and 
headaches. 

A September 1978 private emergency room record indicates that 
the veteran had a diagnosis of migraine headaches. 

On VA neurological examination in September 1994 the veteran 
reported that he had migraine headaches which could last as 
long as five days.  The veteran asserted that the headaches 
began in 1952 during the Korean war, and that they had gotten 
progressively worse.  The VA examiner made no findings or 
diagnosis relating to headaches.

At his March 1998 hearing the veteran testified that he began 
having headaches in service.  He thought that his headaches 
might be due to stress.

While the veteran believes that he now has a headache 
disability due to service, as a layperson he is not competent 
to render a medical opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  The medical evidence of record does 
not show complaints of headaches until March 1969, more than 
14 years after discharge from service.  The VA examinations 
in September 1994, July 2000, and August 2000 did not 
indicate that the veteran has a chronic headache disability.  
While the medical evidence has indicated that the veteran has 
had problems with headaches, none of the medical evidence had 
related those headaches to service.  Since the medical 
evidence of record does not indicate that the veteran has a 
current headache disability which is related to service, 
service connection for headaches is not warranted.  The 
preponderance of the evidence is against the claim.



ORDER

Entitlement to service connection for depressive 
syndrome/neurosis is granted.

New and material evidence has been submitted and the 
veteran's claim for service connection for a disability 
manifested by impaired equilibrium is reopened.

Entitlement to service connection for residuals of a left 
foot injury is denied.

Entitlement to service connection for residuals of a right 
eardrum perforation is denied.

Service connection for hypertension, including as secondary 
to service-connected psychiatric disability, is denied.

Entitlement to service connection for headaches is denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

